UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-12G GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 SCN HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Anthony Tellez 28248 N. Tatum Blvd. Ste. B-1-434 Cave Creek, AZ 85331 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (602) 300-0432 Facsimile number: (360) 323-0432 Copies to: Anthony Tellez 28248 N.
